 

Case 5:18-cr-00120-C-BQ Document 1 Filed 11/14/18 Page 1 of 5 Page|D 1

     

 

iii rf §§§)L;S l;§lv{j:` §;3§;;'§;
IN THE UNITED sTATEs DISTRICT CoURT nfl G‘i T'“‘
FoR THE NoRTHERN DISTRICT oF TEXAS
LUBBoCK DIVISIoN v '#’H ¥-»étl‘~* la PH 2¢ 515
UNITED sTATEs oF AMERICA 5 _ 1 8 C R 0 GT% DE-m.; 2%
"' C t/
v. No.
ISAIAH ALEXANDER ALLEN
INDICTMENT
The Grand Jury Charges:
Count One
Cyber Stalking

(violation 0f18 U.s.C. § 2261A(2))

F rom in or about September 2017, through on or about the date of this indictment,
in the Lubbock Division of the Northem District of Texas, and elsewhere, Isaiah
Alexander Allen, defendant, With the intent to injure, harass, and intimidate B.K., a
person in another state, namely, interactive computer service, electronic communication
service, electronic communication system of interstate commerce, and California, used a
facility of interstate and foreign commerce, that is, the Internet, to engage in a course of
conduct that caused, attempted to cause, and Would be reasonably expected to cause,
substantial emotional distress to B.K., and placed B.K. in reasonable fear of death or
serious bodily inj ury.

In violation of Title 18, United States Code, Section 226lA(2).

Isaiah Alexander Allen
Indictment - Page l

 

 

 

 

Case 5:18-cr-00120-C-BQ Document 1 Filed 11/14/18 Page 2 of 5 Page|D 2

§ng
Interstate Threats
(Violation of 18 U.S.C. § 875(c))

On or about September 15, 2017, in the Lubbock Division of the Northem District
of Texas, and elsewhere, Isaiah Alexander Allen, defendant, knowingly and Willfully
did transmit in interstate and foreign commerce from the State of TeXas to the State of
California, a communication via the internet to B.K., a person Whose identity is known to
the Grand Jury, said communication containing a threat to injure B.K., specifically, the

defendant threatened to rape and kill B.K., among other acts.

In violation of Title 18, United States Code, Section 875(0).

Isaiah Alexander Allen
Indictment - Page 2

 

 

 

 

Case 5:18-cr-00120-C-BQ Document 1 Filed 11/14/18 Page 3 of 5 Page|D 3

Forfeiture Notice
(18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(0))

Upon conviction of the offense alleged in Count Tvvo of this Indictment, and
pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(0), defendant Isaiah
Alexander Allen shall forfeit to the United States of America any property, real or
person, Which constitutes or is derived from proceeds traceable to the violation.

If any of the property described above, as a result of any act or omission of the
defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited With, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled With other property Which cannot be divided Without
difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 18
U.S.C. § 2461(C), to seek forfeiture of any other property of the said defendant up to the

value of the forfeitable property described above.

Isaiah Alexander Allen
Indictment - Page 3

 

 

 

 

 

 

Case 5:18-cr-00120-C-BQ Document 1 Filed 11/14/18 Page 4 of 5 Page|D 4

A TRUE BILL

/M/@

 

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

Assistant United States Attomey
Washington, D.C. Bar No. 1019573
1205 TeXas Avenue, Suite 700
Lubbock, Texas 79401

Telephone: 806-472-7351

Facsimile: 806-472-7394

E-mail: russell.lorfing@usdoj. gov

Isaiah Alexander Allen
Indictment - Page 4

 

 

 

 

Case 5:18-cr-00120-C-BQ Document 1 Filed 11/14/18 Page 5 of 5 Page|D 5

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

 

THE UNITED STATES OF AMERICA

V.

ISAIAH ALEXANDER ALLEN

 

INDICTMENT

CGUNT 1: CYBERSTALKING
Title 18, United States Code, Section 2261A(2)

COUNT 2: INTERSTATE THREATS
Title 18, United States Code, Section 875(c)
(Two counts and forfeiture notice)

A true bill rendere? W
Lubbock / (/L(/ l Foreperson

Filed in open court this 14th day of November, A.D. 2018

 

Clerk
WARRANT TO ISSUE AS TO DEFENDANT.

/W f§rf

UNITED STATES M?£ISTRATE JUDGE

Isaiah Alexander Allen
Indictment - Page 5

 

 

